DETAILED ACTION	
This Office Action is in response to the filing of a preliminary amendment on 3/08/2019. As per the preliminary amendment, claims 3-8 and 10 have been amended, and no claims have been added or cancelled. Thus, claims 1-11 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 7A and 7B do not comply with 37 CFR 1.84(b)(1) as they appear to be black and white photographs, which are not permissible when there is another practicable medium for illustrating the claimed invention. 
Figs. 1, 2A, 2B, 3A, 3B, 4, 6, and 7A do not comply with 37 CFR 1.84(l) where the figures must be durable, clean, and sufficiently dense and dark so as to permit adequate reproduction. The numerals designating elements of the figures are not all easily readable. For example, Fig. 1 (13, 13a, 16, 18), Fig. 2A (13, 13a, 16, 18), Fig. 2B (13, 13a, 15, 18), Fig. 3A (13, 13a, 16), Fig. 3B (13, 13a, 18), Fig. 4 (15(13a), 105, 106a), Fig. 6 (206a, 208a), and Fig. 7A (210a, 210c).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The disclosure is objected to because of the following informalities:
[0005] line 6 of the specification appears to have some unknown character, between the terms “electrolysis tank” and “battery.”
[0006] line 4 refers to a “U.S. Pat. No. 2” but there doesn’t appear to be any indication as to what document is being referred to. Further reference is made to the unknown document in [0007].
[0035] line 1 recites the language “gr12ular” which appears to be a typographical error, and should be replaced with the term --granular--.
Appropriate correction is required.
Claim Objections
Claims 1, 8, and 10-11 are objected to because of the following informalities:
Claim 1 line 4 recites the language “to the open side.” Examiner suggests changing to read --to the open end-- in order to make the language consistent with line 3.
Claim 1 line 8 recites the language “breathable impermeable means.” Examiner suggests changing to read --breathable water-impermeable means-- in order to clarify that it prevents water from penetrating it.
Claim 1 lines 9-10 recite the language “without penetrating aqueous solution from the inside to the outside.” Examiner suggests changing to read --without aqueous solution being able to penetrate from the inside to the outside-- as the phrase is grammatically incorrect.
Claim 1 line 14 recites the language “metallic material that react with water.” Examiner suggests changing to read --metallic material that reacts with water-- in order to correct a grammatical issue.
Claim 1 line 19 recites the language “in use, the hydrogen gas aspirator wherein the hydrogen generator is inserted.” Examiner suggests changing to read --wherein the hydrogen generator is configured to be inserted-- in order to clarify an otherwise confusing statement. 
Claim 8 line 2 recites the limitation “breathable impermeable means.” Examiner suggests changing to read --breathable water-impermeable means-- in order to clarify that it prevents water from penetrating it.
Claim 8 line 2 recites the limitation “materials are thermoplastics resin.” Examiner suggests changing to read --materials are thermoplastic resin.-- in order to correct a grammatical issue. 
Claim 10 line 2 recites the language “composed mainly of Mg, Al, and Ca.” Examiner suggests changing to read --composed mainly of magnesium, aluminum, and calcium.-- in order to properly refer to the compounds and remove any confusion as to what substances are being referred to.
Claim 11 line 6 recites the language “in use, the interior ampule member cut off by folding.” Examiner suggests changing to read --wherein the interior ampule member is configured to be cut off by folding-- in order to clarify the limitation. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “reaction means” in claim 1 lines 14 and 17, claim 3 line 2, and claim 11 line 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “generally cylindrical” in line 2. It is unclear what the metes and bounds of the term “generally” are, making it indefinite as to how “cylindrical” something must be in order to be “generally cylindrical.”
Claim 1 recites the limitation “a mouthpiece member having a through-hole connectable to detachable to the open side of the aspirator main body” in lines 4-5. The limitation is confusing as lines 2-3 recited that “[the] aspirator main body [has] an opening at least at one end” which means that multiple ends could have an opening. It is therefore unclear how a through-hole can connect to a plurality of open sides of an aspirator main body. 
Claim 1 recites the term “generally rod-shaped” in line 6. It is unclear what the metes and bounds of the term “generally” are, making it indefinite as to how “rod-shaped” something must be in order to be “generally rod-shaped.”
1 recites the limitation "the hydrogen gases" in 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the gases" in 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the term “generally cylindrical” in lines 11-12. It is unclear what the metes and bounds of the term “generally” are, making it indefinite as to how “cylindrical” something must be in order to be “generally cylindrical.”
Claim 1 recites the term “can be” in line 12. It is unclear whether or not the limitation which follows, which states “cleaved by manual force” is being positively claimed, or is an optional limitation.
Claim 1 recites the term “generally cylindrical” in line 16. It is unclear what the metes and bounds of the term “generally” are, making it indefinite as to how “cylindrical” something must be in order to be “generally cylindrical.”
Claim 1 line 17 recites the limitation “a longitudinally disposed longitudinally of the reaction means.” The limitation is confusing and there is no clear understanding of what structure is being referred to. As such, for the purposes of examination, the limitation will be understood to mean that the container body is aligned longitudinally with the reaction means. 
Claim 1 recites the limitation "the interior ampule member" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the ampule member is disposed closer to the mouthpiece member than the reaction means.” The limitation can be interpreted one of two ways, and it is not clear which interpretation is being claimed. A first interpretation is that the distance 
Claim 6 recites the limitation "the reactor" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the term “generally rod-shaped” in line 2. It is unclear what the metes and bounds of the term “generally” are, making it indefinite as to how “rod-shaped” something must be in order to be “generally rod-shaped.”
Claim 7 recites the limitation "The hydrogen gas suction tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the opening side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the upstream side" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the term “generally cylindrical” in line 2. It is unclear what the metes and bounds of the term “generally” are, making it indefinite as to how “cylindrical” something must be in order to be “generally cylindrical.”
Claim 11 recites the term “can be” in line 3. It is unclear whether or not the limitation which follows, which states “cleaved by manual force” is being positively claimed, or is an optional limitation.
1 recites the limitation "the interior ampule member" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the container body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwakoshi (JP 2016160144; see attached translated copy).
Regarding claim 11, Iwakoshi discloses a hydrogen generator, comprising: a longitudinally extending generally cylindrical ampule member containing a water-based aqueous solution (see container 13 in Figs. 1 and 3 which is a sealed longitudinal and cylindrical (see Fig. 8) container with an aqueous solution inside; see also page 3, the last 3 paragraphs of the attached translation), which can be cleaved by lateral manual force (see page 3, the last 3 paragraphs of the attached translation where the container 13 is broken along groove 14 to release the aqueous solution into the mixture of magnesium dihydride to form hydrogen); a reaction means comprising metallic materials that react with water to generate hydrogen gases (see page 3, the last 4 paragraphs of the attached translation, where the reaction means is a metallic powder of magnesium dihydride); in use, the interior ampule member cut off by .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US Pub. 2017/0088420) in view of Tamura (JP 2016131623; see attached translated copy).
Regarding claim 1, Ozawa discloses a gas generator (chlorine dioxide generator 10 in Fig. 1) comprising: a gas generator that is generally rod-shaped and is longitudinally disposed within the generator main body (breakable enclosure 20 in Fig. 1); and a breathable impermeable means for allowing the gases to pass from the inside to the outside and for guiding the gases from the inside without penetrating aqueous solution from the inside to the outside (gas permeable membrane 36 in Fig. 1, which is water impermeable and prevents liquid from penetrating as seen in [0095]), wherein the gas generator comprises a longitudinally extending generally cylindrical ampule member containing a water-based aqueous solution (breakable enclosure 20 is the glass ampule in Fig. 1, see [0093]), which can be cleaved by lateral manual 
	Ozawa does not have a detailed description of the device being a hydrogen gas aspirator that generates hydrogen gas, a longitudinally extending generally cylindrical generator main body having an opening at least at one end, nor a mouthpiece member having a through-hole connectable or detachable to the open side of the aspirator main body and fluidly connected to the opening when connected, nor the breathable impermeable means guiding the gas to the mouthpiece, and the reaction means being metallic.
	However, Tamura teaches a similar gas generating device through chemical reactions, where a hydrogen gas aspirator that generates hydrogen gas has a longitudinally extending generally cylindrical generator main body having an opening at least at one end (see Figs. 5a-5e where the shown aspirator device that produces hydrogen gas has an opening at connection 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas generating device of Ozawa to be a hydrogen gas generating device with an outer body, a mouthpiece, and using metallic reaction means to produce the hydrogen as taught by Tamura, as it provides a container for the device to enhance portability (Tamura; see [0017] lines 1-4), allows for a hydrogen gas to be produced and inhaled for therapeutic benefits (Tamura; see [0002] to [0003]), and gives a metallic reaction means that is easier to use, takes less materials, and is cheaper than conventional metallic reaction means (Tamura; see [0007]).
	Regarding claim 2, the modified Ozawa device has said metallic materials are powdered (Tamura; see [0009] where the metallic reaction means are powdered calcium oxide and powdered aluminum).

	Regarding claim 4, the modified Ozawa device has one end of the container body has an opening closed by a closure member having the breathable impermeable material (Tamura; where lid 7 as seen in Figs. 5a-5e is placed along the gas-permeable membrane 36 in Fig. 1 of Ozawa, such that the lid forms a closure member along the opening which has lid 7 and connection pipe 8 in Figs. 5a-5e of Tamura).
	Regarding claim 5, the modified Ozawa device has the container body is formed of a transparent or translucent member (Tamura; see [0027] lines 1-2 where the container is made of transparent materials).
	Regarding claim 6, the modified Ozawa device has the reactor is a generally rod-shaped cartridge having a nonwoven fabric containing the metallic material (Tamura; see water-permeable bag 1 in Figs. 5a-5b which is generally rod or cylindrically shaped, and is made of a non-woven fabric as seen in [0024] lines 1-4).

	Regarding claim 10, the modified Ozawa device has the metallic material is composed mainly of Mg, Al, and Ca (Tamura; see [0009] where the metallic materials are primarily calcium oxide and aluminum).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Tamura as applied to claim 1 above, and further in view of Yamashita et al. (US Pub. 2003/0101995).
Regarding claim 7, the modified Ozawa device has a mouthpiece. 
The modified Ozawa device does not have a detailed description of a regulating valve which is opened only when a negative pressure acts on the opening side is disposed inside the vicinity of the opening of the aspirator main body, and an outside air intake port is provided on the upstream side of the regulating valve.
However, Yamashita teaches a similar device for a user to inhale entrained gases, where regulating valve which is opened only when a negative pressure acts on the opening side is disposed inside the vicinity of the opening of the aspirator main body (see check valve 30 in Fig. 5, which opens due to negative pressure when a person breathes in and is within the main body of the device; see also [0430] lines 5-20), and an outside air intake port is provided on the upstream side of the regulating valve (introduction port 29 in Fig. 5, which is upstream the check valve 30 as it is located just outside of it, and introduces air to introduction flow path 17).
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Tamura as applied to claim 8 above, and further in view of Iwakoshi.
Regarding claim 9, the modified Ozawa device has said thermoplastic resin.
The modified Ozawa device does not have a detailed description that the thermoplastic resin is at least one selected from the group consisting of (A) polyvinylidene chloride, (B) polyvinyl chloride, and (C) polyacrylonitrile.
However, Iwakoshi teaches a similar device for generating hydrogen from a chemical reaction between a metallic reactant and an aqueous solution, where a flexible film later for allowing hydrogen to pass is made of polyvinyl chloride (see page 5 the third paragraph from the top, lines 1-5 where polyvinyl chloride is a known film material used to control permeable of hydrogen).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermoplastic film of the modified Ozawa device to be polyvinyl chloride as taught by Iwakoshi, as it would be a simple substitution of one semi-permeable thermoplastic film for another, to yield the predictable result of letting hydrogen particles pass through the film.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Satoh et al. (US Pub. 2015/0258298), Murphy et al. (US Pub. 2015/0047634), Kawamura (US Pub. 2016/0199603), and Kong (US Pub. 2009/0011294) are cited to show various hydrogen generating systems, or similar gas generating apparatuses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785